DETAILED ACTION
	Claims 1-17 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-15 and 17) and species of cellulases and SEQ ID NO: 1 in the reply filed on 02/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/20201.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

Claim Rejections - 35 USC § 101/112

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the final mixture" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 depends from claim 1.  Claim 1 and claim 14 have prior recitation of “an incubation mixture,” wherein “the incubation mixture” is also recited in claim 14.  However, “the final mixture” recited in claim 14 is understood as being a reference to a mixture other than the prior recited “an incubation mixture” where there are no other mixtures prior recited in the claims that may provide for literal or inherent antecedent basis for “the final mixture.”  For this reason, the scope of claims 14-15 is not reasonable ascertainable to those skilled in the art since it is unclear to what structure “the final mixture” refers.  See MPEP 2173.05(e).

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the reasons set forth below.

MPEP 2173.05(q) provides the following guidance:
“Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”
“"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."
Claim 17 lacks a preamble and states “Use of NaOH for the extraction of recombinant protein from bacteria according to the method of claim 1.”  Although claim 17 makes a reference to the method of claim 1, the claim is understood as setting forth a “use” for NaOH to be applied for an intended purpose being the method of clam 1.  As such, claim 17 is not interpreted as setting forth a method/process nor any of a machine, manufacture or composition of matter. Rather, claim 17 is understood as setting forth an abstract “use” of NaOH without setting forth and requiring that any step of a method including the method steps of claim 1 actually be positively performed.  
That is, claim 17 is interpreted as setting forth a “use” analogous to a “use of high carbon austenitic iron alloy” for a specific purpose (i.e. “as a vehicle brake part”) described in MPEP 2173.05(q) as not complying with 35 U.S.C. 101.  Specifically, claim 1 sets forth a “use” of NaOH for a specific purpose being the method of claim 1, which is not a process, machine, manufacture, or composition of 
MPEP 2173.05(q) further provides that “It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101  and 35 U.S.C. 112(b).”  As such, claim 17 is further rejected under 35 U.S.C. 112(b).  It is noted that in the absence of setting forth any process or composition of matter in claim 17 the ordinarily skilled artisan cannot reasonable determine how to avoid infringement of claim 17.  For example, if mere formation of a composition containing NaOH will infringe claim 17 or if claim 17 requires some active steps of a procedure to be positively be performed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.


As set forth above, claim 17 is not understood as reciting a procedure/method but is rather understood as setting forth an abstract “use” of NaOH that is none of a process, machine, manufacture, or composition of matter.  Claim 17 depends from the method of claim 1.  However, for the reasons stated above, claim 17 does not recite a method/process and therefore does not require that any of the method steps of claim 1 be positively performed.  Rather, claim 17 recites an abstract concept of a “use” of NaOH in the method of claim 1 but falls short of requiring that the method step limitations of claim 1 actually be performed.  That is, claim 17 depends from claim 1 but appears to reference the method of claim 1 only in context of an intended use of the NaOH product such that claim 17 omits the method step limitations of claim 1 as required limitations of claim 17.   As such, claim 17 fails to include every limitation of claim 1 from which claim 17 depends being the steps of claim 1 such that claim 17 fails to satisfy the test for compliance with 35 U.S.C. 112(d) as set forth in MPEP 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooke et al. (Purification of essentially RNA free plasmid DNA using a modified Escherichia coli host strain expressing ribonuclease A, J. Biotechnol. 85 (2001): 297-304) as evidenced by Birnboim et al. (A rapid alkaline extraction procedure for screening recombinant plasmid DNA, Nucleic Acid Res. 7 (1979): 1613-24).
Cooke et al., abstract, disclose the following:
Regulatory agencies have stringent requirements for the large-scale production of biotherapeutics. One of the difficulties associated with the manufacture of plasmid DNA for gene therapy is the removal of the host cell-related impurity RNA following cell lysis. We have constructed a modified Escherichia coli JM107 plasmid host (JMRNaseA), containing a bovine pancreatic ribonuclease (RNaseA) expression cassette, integrated into the host chromosome at the dif locus [i.e. gram-negative bacteria containing a recombinant protein]. The expressed RNaseA is translocated to the periplasm of the cell, and is released during primary plasmid extraction by alkaline lysis. The RNaseA protein is stable throughout incubation at high pH (∼12–12.5), and subsequently acts to hydrolyse host cell RNA present in the neutralised solution following alkaline lysis. Results with this strain harbouring pUC18, and a 2.4 kb pUC18ΔlacO, show that sufficient levels of ribonuclease (RNase) activity are produced to hydrolyse the bulk of the host RNA. This provides a suitable methodology for the removal of RNA, whilst avoiding the addition of exogenous animal sourced RNase and its associated regulatory requirements.
The above is a description of extracting (i.e. releasing) recombinant protein from gram-negative E. coli bacteria being bovine pancreatic RNaseA that is biologically active with RNase activity as to hydrolyze bulk host RNA. “The mature, active RNaseA, is then released during lysis, to hydrolyse host RNA.” Cooke et al., page 299, left column.
Such releasing of recombinant RNaseA is done by alkaline lysis as disclosed by Birnboim et al. “Plasmid DNA was isolated by alkaline:sodium dodecyl sulphate (SDS) lysis (Birnboim and Doly, 1979).”  Cooke et al., page 299, right column.  As evidenced by Birnboim et al., the alkaline lysis as disclosed by Cooke et al. is done by suspending the a pellet of the cells to be lysed in a “solution II” (alkaline SDS solution – 0.2 N NaOH, 1% SDS) at 0[Symbol font/0xB0]C. Birnboim et al., page 1515.  After 5 minutes, a “solution III” (High salt solution – 3 M sodium acetate (pH 4.8) is added, which clearly neutralizes the NaOH of et al., bridging pages 1515-16. Centrifugation is then performed to yield a clear supernatant.  Birnboim et al., page 1516.
As such, Cooke et al. describe a method of extracting recombinant RNaseA by adding a basic solution of NaOH to a suspension of E. coli gram-negative bacteria containing the recombinant RNaseA to obtain an incubation mixture having a pH of 12-12.5 and incubating said bacteria in the incubation mixture having a pH of 12 or more for a period of 5 minutes prior to neutralization.
	Regarding claim 3, the E. coli (JMRNaseA) having expression cassette encoding recombinant RNaseA described in the abstract of Cooke et al. are bacteria transformed with an expression vector having at least one polynucleotide encoding a recombinant protein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 17 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (Facile Alkaline Lysis of Escherichia coli Cells in High-Throughput Mode for Screening Enzyme Mutants: Arylsulfatase as an Example, Appl. Biochem. Biotechnol. 179 (2016): 545-557) further in view of Cooke et al. (Purification of essentially RNA free plasmid DNA using a modified Escherichia coli host strain expressing ribonuclease A, J. Biotechnol. 85 (2001): 297-304), Ehrt et al. (Isolation of plasmids from E. coli by alkaline lysis in Methods in Mol. Biol., vol. 235, Chapter 8, 2003) and Zafar et al. (Recombinant expression and characterization of a novel endoglucanase from Bacillus subtilis in Escherichia coli, Mol. Biol. Rep. 41 (2014): 3295-3302) as evidenced by Birnboim et al. (A rapid alkaline extraction procedure for screening recombinant plasmid DNA, Nucleic Acid Res. 7 (1979): 1613-24).
The rejections under 35 U.S.C. 102(a)(1) in view of Cooke et al. as evidenced by Birnboim et al. are incorporated herein by reference.
Yuan et al., abstract, teach alkaline lysis of E. coli cells by adding thereto a pH 9.0 lysis buffer and incubating the E. coli to recover recombinant Pseudomonas aeruginosa arylsulfatase.  Yuan et al., page 547, further teach:
Interestingly, alkaline solutions plus strong detergents have long been employed for
cell lysis to prepare nucleic acids [19–24], but are infeasible for HTP lysis of cells during
directed evolution of enzymes since the lysis reagents inactivate almost all the enzymes.
In theory, however, an alkaline buffer plus a mild detergent at an optimized level may be
applicable for HTP lysis of cells at the most favorable cost for directed evolution of an
enzyme, if the enzyme/mutants are resistant to the alkaline lysis buffer.
As such, Yuan et al. is understood at teaching that alkaline lysis is an appropriate and efficient in terms of cost to recover a recombinantly produced protein from a host cell provided that such enzyme is resistant (i.e. is not inactivated) to the alkaline lysis buffer.  Yuan et al. openly teach that “lysis reagents [as used for cell lysis to prepare nucleic acids] inactivate almost all enzymes.”  However, this same teaching implies that even though almost all enzymes would be inactivated by such lysis reagents that there are some enzymes that would not be so inactivated.  For example, Cooke et al. teach bovine E. coli that remains active after alkaline lysis for purification of nucleic acids where the recombinantly expressed “RNaseA protein is stable throughout incubation at high pH (~12-12.5).” Cooke et al., abstract. “[T]he robust nature of the active protein, which continues to be stable throughout incubation at high pH.”  Cooke et al., page 298, right column.
As such, Cooke et al. teach that it is known in the prior art that specific alkaline-stable proteins/enzymes are capable of remaining active during an alkaline lysis process of E. coli cells wherein lysis is done by incubation at a high pH of 12-12.5, and Cooke et al. provide a reasonable expectation of success that other proteins/enzymes known to be stable to exposure to high pH can similarly remain active through exposure to an alkaline lysis procedure at pH 12-12.5.
Ehrt et al. and Cooke et al. as evidenced by Birnboim et al. provide exemplary alkaline lysis methods common in the art for cell lysis to prepare nucleic acids.  Ehrt et al., sections, 2.2 and 3.2, page 76, describe suspending an E. coli cell pellet in a solution containing lysozyme (Section 3.2, point 3) and adding to the suspension of E. coli an alkaline-SDS solution containing 0.2 N NaOH (Section 3.2, point 4; Section 2.2, point 4) for a period of 5 minutes.  It is well-understood in the art that 0.2 N NaOH in an unbuffered solution has a concentration of –OH of about 0.2 M wherein pH=14+log[–OH] or about 13.3 for 0.2 M hydroxide.  After a 5 minute period, the alkaline solution is neutralized by addition of a high-salt solution containing glacial acetic acid (Section 2.2, point 4; Section 3.2, point 5).  Similar procedures are taught by Cooke et al. by reference to Birnboim et al. by Cooke et al.
However, Yuan et al., Cooke et al. and Ehrt et al. do not fully teach a method for extracting recombinant protein being a cellulase from bacteria, comprising the steps of: i. adding a basic solution to a suspension of bacteria containing said recombinant proteins, thus obtaining an incubation mixture having a pH of 12 or more; ii. incubating said bacteria in said incubation mixture having a pH of 12 or more.
Again, Yuan et al. and Cooke et al. teach that alkaline lysis of host cells producing a recombinant protein is appropriate to recover the recombinant protein provided that the recombinant protein is resistant to the alkaline solution employed to accomplish cell lysis.  Yuan et al. teach that cell lysis techniques “long employed” in the art for preparation of nucleic acids, such techniques typified by Ehrt et al., use alkaline solutions will inactivate most enzymes.  For example, Yuan et al. exemplifies milder E. coli expressing recombinant Pseudomonas aeruginosa arylsulfatase (PAAS).  However, the same implies that there are enzymes that are resistant to such alkaline solutions as used for purification of nucleic acids, which is affirmatively demonstrated by Cooke et al. teaching an RNaseA that is stable throughout incubation at pH 12-12.5 during an alkaline lysis procedure for nucleic acid purification.  
	Zafar et al., abstract, teach the recombinant expression of Bacillus subtilis gene JS2004 encoding an endoglucanase in E. coli.  In brief, “Recombinant E. coli expressing endoglucanase . . . was sonicated and centrifuged at 8000g for 15 min. . . . After dissolution, the sonicated product was dialyzed overnight with 50 mM Glycine-NaOH buffer (pH 9). The protein was further purified by affinity chromatography.” Zafar et al., page 3297, left column.  
	The endoglucanase described by Zafar et al. is reported in Fig. 3C to have significant stability at pH 12 (incubated for 30 min. at 50[Symbol font/0xB0]C at pH 12). “[T]his recombinant enzyme has potential for many industrial applications involving biomass conversions, due to characteristic of broad pH and higher temperature stability.” Zafar et al., abstract.
Yuan et al., Cooke et al. and Ehrt et al. do not fully teach a method for extracting recombinant proteins being cellulase from bacteria, comprising the steps of: i. adding a basic solution to a suspension of bacteria containing said recombinant proteins, thus obtaining an incubation mixture having a pH of 12 or more; ii. incubating said bacteria in said incubation mixture having a pH of 12 or more.
	However, Yuan et al., abstract, teach that “for enzymes tolerating concentrated alkaline buffers, the proposed alkaline lysis approach may be generally applicable for HTP [high-throughput] lysis of host cells.”  Yuan et al. teach that “Sonication treatment has satisfactory lysis efficiency, but tolerates low throughput, the cost on dedicated equipment, and inapplicability to enzymes susceptible to mechanical shock.  Yuan et al., page 547.  As discussed, Yuan et al. proposes that alkaline lysis buffers offer “favorable cost” for enzymes resistant to the alkaline lysis buffer, wherein PAAS utilized in the working examples of Yuan et al. is previously known to be “resistant to alkaline buffers for more than 12 h (unpublished), supporting possibility for HTP lysis of cells by alkaline buffers with PAAS.” Yuan et al., page 547.  Further, Cooke et al. demonstrate that at least one protein being bovine RNaseA is known to 
	Zafar et al. teach a desirable endoglucanase having significant stability at pH 12, as discussed.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to lyse E. coli cells expressing the endoglucanase utilizing an alkaline lysis buffer in order to avoid the drawbacks of sonication (e.g. low throughput, cost of equipment, negative effects of mechanical shocks) in view of the endoglucanase of Zafar et al. having known stability to alkaline pH.  Yuan et al. demonstrate the ability of “concentrated alkaline Tris-HCl buffer plus a mild detergent was proposed for HTP lysis of Escherichia coli cells.” However, Zafar et al. specifically discusses “alkaline solutions plus strong detergents have long been employed for cell lysis to prepare nucleic acids [19–24], but are infeasible for HTP lysis of cells during directed evolution of enzymes since the lysis reagents inactivate almost all the enzymes.” Zafar et al., page 547.  As such, Zafar et al. teach that alkaline solutions typically employed for lysis to prepare nucleic acids 1) are known to be effective in lysis of E. coli cells, and 2) can be compatible with the relatively few enzymes that are compatible with high pH including the endoglucanase described by Zafar et al. having significant stability at pH 12. Again, Cooke et al. demonstrate that at least one protein being bovine RNaseA is known to be stable throughout incubation at pH 12-12.5 during an alkaline lysis procedure for nucleic acid purification.
	As such, at the time of filing, after recovery of E. coli expressing the recombinant endoglucanase as taught by Zafar et al., the ordinarily skilled artisan would have been motivated to lyse such E. coli cells with an appropriate alkaline lysis buffer with a reasonable expectation of success since Zafar et al. teach such endoglucanase has significant stability at pH 12 and to achieve avoidance of the drawbacks of sonication (e.g. low throughput, cost of equipment, negative effects of mechanical shocks) and to achieve the advantages associated with the use of alkaline lysis buffers taught by Yuan et al. including high throughput and lower cost.
	More specifically, due to the demonstrated stability of the endoglucanase of Zafar et al. to at least exposure to pH 12, the ordinarily skilled artisan would have expected success in lysis of E. coli cells expressing the endoglucanase with alkaline lysis solutions typically employed for preparation of nucleic acids as exemplified by Ehrt et al. and Cooke et al. since the endoglucanase is known to have stability at et al. teach that E. coli can be effectively lysed by re-suspending a cell pellet with an alkaline-SDS solution containing 0.2 N NaOH having an expected pH above 12 for 5 minutes on ice as stated above as taught by Ehrt et al. Cooke et al. teach that such alkaline lysis procedures typically expose the E. coli to be lysed to a pH of 12-12.5. 
	It is unknown if the endoglucanase of Zafar et al. is resistant to SDS, although it is noted that the RNaseA taught by Cooke et al. is stable to SDS.  In the event SDS as taught by Ehrt et al. has a negative effect on the endoglucanase the ordinarily skilled artisan at the time of filing would have recognized that other milder detergents, such as Tween-20, NP-40 and Triton X-100 as taught by Yuan et al., are also effective for lysis of E. coli.  
	For these reasons, at the time of filing after pelleting E. coli expressing the endoglucanase of Zafar et al. (see Zafar et al., page 3297, left column), the ordinarily skilled artisan would have been motivated to lyse such E. coli cells by suspension in (i.e. adding) a basic solution containing NaOH and incubating the formed mixture for a sufficient period of time at a pH from 12-12.5 to achieve lysis.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Yuan et al. and Cooke et al. teach and/or suggest that a recombinant protein/enzyme known to be stable to exposure to very high pH can be successfully released in biologically active form utilizing alkaline lysis procedures including incubation of E. coli expressing the protein/enzyme in a NaOH solution at pH 12-12.5 wherein Yuan et al. state that alkaline lysis procedures for the production of recombinant proteins has several advantages compared to at least sonication including improved throughput, reduced cost of equipment, and avoidance of negative effects of mechanical shocks.
	Regarding claim 3, the recombinant E. coli expressing the endoglucanase of Zafar et al. has a pET-28a expression vector having the gene encoding the endoglucanase cloned therein.  Zafar et al., abstract.
	Regarding claim 4, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’"  MPEP 2144.05(II)(A).  As taught by Cooke et al., alkaline lysis procedures employing NaOH solution E. coli to be lysed to a pH of 12-12.5.  However, as discussed above, a 0.2 N solution of NaOH in an unbuffered solution is expected to have a pH of about 13.3.  As set forth in MPEP 2144.05(II)(A), the prior art evidences that a high pH is typically employed for alkaline lysis of E. coli cells.  It is note inventive to discover the optimum or workable ranges of pH by routine experimentation including that any generic recombinant protein may be successfully purified utilizing a pH as high as 13 wherein the prior art teaches that a 0.2 N NaOH solution typically employed for alkaline lysis of E. coli cells has a pH about 13.3. Specifically, the ordinarily skilled artisan at the time of invention would have recognized that an increased pH up to pH 13 may result in faster or more complete lysis of cells provided that any particular generic recombinant protein is stable to such pH.
	Regarding claims 6-7, as discussed, Yuan et al. teach alkaline lysis of E. coli cells for 7 hours and Ehrt et al. teach alkaline lysis of E. coli cells for 5 minutes.  As such, it is well understood in the prior art that alkaline lysis of E. coli cells can require an incubation period in the time period of several minutes to several hours falling within the ranges of 10 minutes to 18 hours or 1 to 3 hours as recited in claims 6 and 7 depending upon the conditions utilized.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" MPEP 2144.05(II)(A).  Since the prior art teaches that the incubation period needed to lyse E. coli varies significantly on the particular alkaline conditions employed, it is not inventive to discover the optimum or workable ranges by routine experimentation including an incubation time falling with the ranges of 10 minutes to 18 hours or 1 to 3 hours.  While Ehrt et al. teach that a period of only 5 minutes is typically effective to lyse E. coli under the conditions taught, it is not inventive to discover that longer incubation times up to 10 minutes can result in more complete lysis.  Further, the ordinarily skilled artisan would seek to utilize reduced concentration of NaOH in an incubation mixture if any particular generic recombinant protein would be more stable under lower concentration of NaOH.  Specifically, since Zafar et al. only expressly teach stability of the taught endoglucanase up to pH 12, the ordinarily skilled artisan would have been motivated to perform alkaline lysis at exactly pH 12 instead of the conditions suggested by Cooke et al. and/or Ehrt et al. wherein the pH may be as high as 12.5.  The ordinarily skilled artisan at –OH]).  It is noted that claims 6 and 7 do not require that the recited incubation time period result in any optimized or minimum recovery of the recombinant protein wherein the recovery of any recombinant protein would meet the limitations of the claims.
	Regarding claims 8-10, the procedure described by Ehrt et al. describes incubation on ice after addition of a NaOH solution.  Yuan et al. describe E. coli lysis by incubation with 1.0M Tris-HCl, pH 9.0, 0.1% Tween for 7 hours at room temperature, which is accepted in the art as being approximately 25[Symbol font/0xB0]C.  Yuan et al., page 549. As such, the evidence of record indicates that a particular temperature is not required to achieve lysis of E. coli cells by exposure to an alkaline solution.  Further, Zafar et al. demonstrate the stability of the taught endoglucanase under incubation conditions of pH 12 and an elevated temperature of 50[Symbol font/0xB0]C.  As such, at the time of invention the ordinarily skilled artisan would have been motivated to perform any lysis with an alkaline solution at room temperature since Yuan et al. teach that room temperature is suitable for cell lysis and temperature is not a critical parameter and the endoglucanase is described to be stable even at elevated temperature of 50[Symbol font/0xB0]C that shows stability at lower temperatures including room temperature. 
	Regarding claim 12, an endoglucanase is a cellulase as described by Zafar et al., page 3295, right column. 
	Regarding claim 13, as discussed, Ehrt et al., page 76, section 3.2, point 5, teach the addition of glacial acetic acid to neutralize the NaOH present in the alkaline lysis solution.  Zafar et al., page 3297, left column, teach the placement of the endoglucanase taught therein in a final buffer of 50 mM glycine-NaOH, pH 9, by dialysis before further utilization of the endoglucanase.  As such, at the time of filing the ordinarily skilled artisan would have understood that any NaOH solution added to effect lysis in an incubation mixture of E. coli expressing the endoglucanase of Zafar et al. requires the addition of some acid solution to neutralize NaOH to terminate the lysis procedure and that the endoglucanase should be adjusted to be in a buffer of 50 mM glycine-NaOH, pH 9, by dialysis or otherwise.  For these reasons, the ordinarily skilled artisan would have been motivated to add after incubation of E. coli with NaOH in an et al. and Zafar et al. directly instruct that such NaOH be neutralized with an acid and pH of the mixture containing endoglucanase after E. coli lysis be adjusted to pH 9 as recited in claim 13.  It is noted that the claims recite the open transitional phrase comprising such that unrecited steps or features are encompassed by the claims. 
Regarding claims 14 and 15, Zafar et al., page 3297, left column state that the endoglucanase is to be further purified by affinity chromatograph.  In Zafar et al., page 3297, left column, wherein E. coli is lysed by sonication the lysed E. coli is centrifuged at 8000g for 15 min to apparently remove cellular debris.  The ordinarily skilled artisan at the time of filing would have readily recognized that in performing lysis with an alkaline solution that cellular debris similarly requires removal by centrifugation wherein Ehrt et al., page 76, section 3.2, point 6, also teach centrifugation after cell lysis.  Further, Zafar et al., page 3297, left column, teach that precipitation (i.e. flocculation) with 60% ammonium sulphate can also be employed as part of the process of purifying the endoglucanase.  As such, Zafar et al. fully teach and suggest flocculation and/or centrifugation of any mixture, including a final mixture as recited in claim 15, as part of an appropriate process for purifying a recombinant protein being the endoglucanase of Zafar et al.
Regarding claim 11, the specification, page 7, states “With thermostable protein is meant a protein capable of maintaining its native structure at temperatures above 40-50[Symbol font/0xB0]C.”  As such, based upon the definition in the specification, a protein having stability above 40[Symbol font/0xB0]C is considered to be a thermostable protein.  As discussed above, the endoglucanase taught by Zafar et al. has significant stability upon incubation at 50[Symbol font/0xB0]C, pH 12.  See Zafar et al., Fig. 3.  As such, this also evidences thermostability at a temperature above 50[Symbol font/0xB0]C, such as 50.1[Symbol font/0xB0]C.  It is noted that Zafar et al., abstract, report an optimum activity for the taught endoglucanase as 50[Symbol font/0xB0]C.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652